DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 10/1/21 is acknowledged.
Claims 2, 3, 15 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2013/0344391).
Claims 1 and 4-6: Yushin teaches a process of forming a composite having a porous carbon scaffold and silicon (Abst.) comprising the steps of: mixing precursors to synthesize polymer particles (this implicitly requires the step of storing the mixture for a period of time at a sufficient temperature for polymerization) (¶ 0032); carbonizing and activating the polymer particles to form porous carbon particles (¶ 0032); subjecting the porous carbon particles to an elevated temperature in a vessel in the presence of silane and a hydrocarbon gas (¶¶ 0032, 0048); decomposing the silane at 525˚C to form 
Claim 8:  Yushin also teaches that the reaction vessel pressure is below atmospheric (¶ 0048).
Claim 10:  Yushin also teaches that the reaction vessel pressure is above atmospheric (¶ 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin.
Claim 7:  Yushin teaches that the hydrocarbon material is CxHy (¶ 0059).  In this case, Yushin teaches a hydrocarbon genus which encompasses each of the eleven listed hydrocarbons.  Each of these hydrocarbons was common in the art and a person of ordinary skill in the art at the time of the invention would have considered the selected of any of the claimed hydrocarbon species to be obvious xHy genus in Yushin.  See MPEP § 2144.08.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected one of the claimed hydrocarbon in the process of Yushin with the predictable expectation of success.
Claim 9:  Yushin also teaches a pressure of about 1.01-70 atm (¶ 0060).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected atmospheric pressure with the predictable expectation of success.
Claim 12:  Yushin fails to expressly teach that the hydrocarbon is supercritical.  However, Yushin teaches that the temperature and pressure in the vessel can be adjusted as needed (see, e.g., ¶¶ 0047-0048 and 0059-0060).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a supercritical hydrocarbon depending on the desired temperature and pressure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin in light of Kondo (US 2008/0107804).
Claim 11:  Yushin fails to teach that the silane is supercritical.  However, Kondo teaches a process of vapor deposition and explains that providing the precursor in a supercritical state allows for better penetration into the pores of the substrate (¶ 0007).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the silane in a supercritical state in Yushin in order to have achieved better penetration into the pores.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin in light of Yambayashi (US 2010/0215563).
Claims 13 and 14:  Yushin is silent regarding the reaction vessel.  Yambayashi teaches a process of forming silicon from silane by decomposition (Abst.) and explains that suitable vessels include rotary kilns and fluidized beds (¶ 0053).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected either a rotary kiln or fluidized bed as the reaction vessel in Yushin with the predictable expectation of success.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin in light of Lin et al. (US 2005/0253220).
Claims 19 and 20:  Yushin fails to teach contacting the porous carbon with a catalyst.  Lin teaches a process of depositing silicon on a carbon surface and explains that the carbon surface is treated with a nickel catalyst to promote adhesion of the silane on the surface (¶ 0074).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the surface of the carbon with nickel to promote adhesion of the silane during decomposition with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712